DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 9 and 16 were previously objected to for informalities. The objections are now withdrawn as the applicant has amended the claims.
Claims 1, 3-9, 11-16 and 18-20 are currently pending in the present application. Claims 1, 6, 9 and 16 are currently amended; claims 2, 10 and 17 are cancelled; and claims 3-5, 7-8, 11-15 and 18-20 are original. The amendment dated February 17, 2022 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new grounds of rejection set forth below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafaie Shirmanesh et al. (US 2019/0033682, hereinafter “Kafaie Shirmanesh”).
Regarding claim 1, Kafaie Shirmanesh discloses a metasurface (Figures 1-2, 6 and 11; Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
a number of periodically-repeated unit cells (220, 230, 240; Paragraphs [0026], [0055]) arranged on a substrate (235), each of the unit cells including a plasmonic waveguide 
an index modulation controller (Va, Vb; Paragraphs [0055], [0063]) that controllably varies a voltage differential across each one of the periodically-repeated cells to change a phase of light incident on the metasurface (Figures 2 and 9-10, different biases being applied and the phase being shifted differently; Paragraph [0043]),
wherein each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface (Paragraph [0062] “to calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point”, teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the unit cell, i.e., via Al2O3; see Figure 6).

Regarding claim 2, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein each cell of the periodically-repeated unit cells acts in a transmissive mode so as to retransmit light incident on a first surface out through a second opposite surface of the cell reflected, and the lower surface of Gate dielectric being a second opposite surface as the incoming light is reflected by Back reflector; Paragraph [0062]).

Regarding claim 3, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein the plasmonic waveguide of each of the periodically-repeated unit cells is part of a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026]).

Regarding claim 4, Kafaie Shirmanesh discloses the limitations of claim 3 above, and further discloses wherein the MOS capacitor structure includes a layer of HfO2  with a thickness less than about 5 nm (Paragraph [0039] “hafnium dioxide (605) having a 2.5 nm thickness”).

Regarding claim 5, Kafaie Shirmanesh discloses the limitations of claim 4 above, and further discloses wherein the plasmonic waveguide of each of the periodically-repeated unit cells includes a silicon block that forms an interface with the HfO2  (Paragraph [0074] “the Al2O3 and HfO2  control samples can be fabricated on Si substrates”, teaching the interface between the HfO2 and the Si substrate via Al2fO3).

Regarding claim 6, Kafaie Shirmanesh discloses the limitations of claim 4 above, and further discloses an index modulation controller (Va, Vb) adapted to control each of the periodically-repeated units cells to selectively alter an index of refraction of a semiconductor within the MOS-capacitor structure (Figure 2 and Paragraph [0043]).

Regarding claim 7, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein the index modulation controller is adapted to control each of the unit cells to steer outgoing light across a field of view of at least 60 degrees (see Figure 2 where the individual unit cell is separately connected to Va and Vb and Paragraph [0052] “phase shifts exceeding 300° at a wavelength of λ=1550 nm”).

Regarding claim 9, Kafaie Shirmanesh discloses a method (Figures 1-2, 6 and 11; Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
receiving light at each of a number of cells (220, 230, 240; Paragraphs [0026], [0055], [0066]) arranged on a substrate (235), each of the cells including a plasmonic waveguide (Paragraph [0070] “a dual-gated plasmonic reflectarray metasurface”) shaped and sized to provide a cutoff mode that captures light of a target wavelength (see Figure 9 where the light having a wavelength of about 1550 nm is cut off and Figure 19 where the magnetic field is localized in the gap region; Paragraphs [0052], [0058], [0063], [0082]); and
dynamically altering a voltage differential applied across each one of the cells to alter a refractive index within each of the cells and to controllably steer light exiting the cells (Figures 2 and 9-10, different biases being applied and the phase being shifted differently; Paragraph [0043]), each cell of the number of cells facilitating transmission of light through a thinnest dimension of the substrate (Paragraph [0062] “calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point”, teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the substrate, i.e., via the thickness dimension of the substrate).
Regarding claim 11, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein the plasmonic waveguide of each of the cells is part of a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026]).

Regarding claim 12, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein the MOS capacitor structure includes a layer of HfO2 with a thickness less than about 5 nm (Paragraph [0039] “hafnium dioxide (605) having a 2.5 nm thickness”)

Regarding claim 13, Kafaie Shirmanesh discloses the limitations of claim 12 above, and further discloses wherein the plasmonic waveguide of each of the cells includes a silicon block that forms an interface with the HfO2 (Paragraph [0074] “the Al2O3 and HfO2  control samples can be fabricated on Si substrates”, teaching the interface between the HfO2 and the Si substrate via Al2fO3).

Regarding claim 14, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein each of the cells is controllable to steer outgoing light across a field of view of at least 60 degrees (see Figure 2 where the individual unit cell is separately connected to Va and Vb and Paragraph [0052] “phase shifts exceeding 300° at a wavelength of λ=1550 nm”).

Regarding claim 16, Kafaie Shirmanesh discloses a metasurface (Figures 1-2, 6 and 11; Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
a unit cell (220, 230, 240; Paragraphs [0026], [0055]) facilitating transmission of light through a thinnest dimension of the metasurface wherein each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface (Paragraph [0062] “to calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point”, teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the unit cell, i.e., via Al2O3; see Figure 6), the unit cell including a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026]) with an oxide layer (Paragraph [0039] “hafnium dioxide (605)”) tuned to provide a cutoff mode and capture light at a target wavelength (see Figure 9 where the light having a wavelength of about 1550 nm is cut off and Figure 19 where the magnetic field is localized in the gap region; Paragraphs [0052], [0058], [0063], [0082]); and
an index modulator (Va and Vb; Paragraphs [0055], [0063]) that controllably varies a voltage differential across the unit cell to change a phase of light incident (Figures 2 and 9-10, teaching different biases being applied and the phase being shifted differently; Paragraph [0043]) on a first surface of the unit cell (Figure 1, the upper surface of Antenna being a first surface for receiving light), and controllably steer light exiting the unit cell (Paragraph [0043]).

Regarding claim 18, Kafaie Shirmanesh discloses the limitations of claim 16 above, and further discloses wherein the MOS capacitor structure includes an oxide layer with a thickness less than about 5 nm (Paragraph [0039] “hafnium dioxide (605) having a 2.5 nm thickness”).

Regarding claim 19, Kafaie Shirmanesh discloses the limitations of claim 16 above, and further discloses wherein the MOS capacitor structure includes a semiconductor layer including silicon (Paragraph [0028]).

Regarding claim 20, Kafaie Shirmanesh discloses the limitations of claim 16 above, and further discloses electrodes (Figure 8; antenna 810 and Back reflector 830; Paragraph [0041]) on opposite sides of the unit cell, the electrodes being separated from one another in a plane defined by the metasurface (Figure 8).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons et al. (US 5451980, hereinafter “Simons”).
Regarding claim 1, Simons discloses a metasurface (Figures 1 and 2; elements between substrates 16/22; “metasurface” is interpreted as a surface having properties not found in nature according to generally accepted definitions) comprising:
a number of periodically-repeated unit cells (28; defined by elements 21 and 20) arranged on a substrate (16 or 22), each of the unit cells including a plasmonic waveguide (waveguide directs light 34; Column 5 line 62 – Column 6 line 4) shaped and sized to provide a cutoff mode that captures light of a target wavelength (Column 7 lines 43-49; cutoff mode enables colored light); and
an index modulation controller that controllably varies a voltage differential across each one of the periodically-repeated cells (Column 7 lines 43-44) to change a phase of light incident on the metasurface (through variability of the dielectric constant of layer 18, Column 7 lines 20-32),
wherein each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface (Figures 1 and 2; light is transmitted through the Figure 1 cross-section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie Shirmanesh in view of Han (US 2020/0041825), of record.
Regarding claim 8, Kafaie Shirmanesh discloses the limitations of claim 3 above.
Kafaie Shirmanesh does not explicitly disclose a semiconductor of the MOS capacitor structure includes negatively-doped silicon.
Han teaches an optical phase shifter including an MOS capacitor unit to change the refractive index, in which a negatively doped semiconductor is used (Figure 1; Paragraphs [0032], [0038], [0061]).
Because Kafaie Shirmanesh teaches that the index change layer may comprise semiconductors including silicon (Paragraph [0028]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the MOS capacitor as disclosed by Kafaie Shirmanesh with the teachings of Han, wherein a semiconductor of the MOS capacitor structure includes negatively-doped silicon, for the purpose of changing the refractive index of the optical waveguide and achieving higher phase modulation efficiency (Han: Paragraphs [0019], [0032]).

Regarding claim 15, Kafaie Shirmanesh discloses the limitations of claim 9 above.
Kafaie Shirmanesh does not explicitly disclose a semiconductor of the MOS capacitor structure includes negatively-doped silicon.
Han teaches an optical phase shifter including an MOS capacitor unit to change the refractive index, in which a negatively doped semiconductor is used (Figure 1; Paragraphs [0032], [0038], [0061]).
Because Kafaie Shirmanesh teaches that the index change layer may comprise semiconductors including silicon (Paragraph [0028]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the MOS capacitor as disclosed by Kafaie Shirmanesh with the teachings of Han, wherein a semiconductor of the MOS capacitor structure includes negatively-doped silicon, for the purpose of changing the refractive index of the optical waveguide and achieving higher phase modulation efficiency (Han: Paragraphs [0019], [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871